PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/916,052
Filing Date: 8 Mar 2018
Appellant(s): Grant A. Bitter



__________________
Grant A. Bitter (pro se)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/9/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 10/27/2021 from which the appeal is taken have been modified by the after final response dated 11/13/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.
The claim rejection made under 35 USC § 101 in the action mailed 10/27/2021.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The 35 USC § 112 rejection over claim 58 is moot (in the final office action mailed 10/27/2021), in view of the after final amendment filed 11/13/2021 cancelling the claim.

(2) Response to Argument
	For step 1, Appellants note that the 101 analysis acknowledges that the claims are directed to a statutory category. 
In response, step 1 requires assessing the pending claims to determine if it is within a statutory category, in this application the pending claims were determined to be directed to the statutory category of a process. 
In the final office action, the Examiner notes that originally the independent claim provided instruction steps but did not recite a ‘computer implemented method’, and were not found to be directed to a statutory category (see action 2/12/2019 and claims 1/17/2019) as originally presented since they provided only a series of instructions to provide DNA sequences to an entity and the entity determines whether the DNA are from the individual to confirm the identity.  For compact prosecution and in view of the guidance of the specification since the first action, the claims have been consistently examined as if the claimed steps were to be performed by a computer for the 101 analysis.
Under step 1, Appellants further note that in prosecution the invention has been misunderstood by the examiner noting that the portions of the specification in the final office action where a problem and solution is provided for implementation of the method. 
In response, the portion of the action noted by Appellants was separate from Step 1 and was presented for clarity of the record as a claim analysis for the amended limitations set forth in the claim, and to provide the level of guidance the specification provides for implementation of the method steps set forth in the claims.  As a computer implemented method, the portions of the specification were cited to demonstrate the generic nature of the guidance for implementation on a computer providing the limitations without any specific detail on the nature of the databases and directories, nor how they are linked or function between one to another, and the general need for the art to enable and support the creation of the computer implemented method as claimed.
Under step 1, Appellants further note that the specification teaches numerous features of ‘the very complex 3.2 billion base pair human genome’ and how it describes significant enhancements of the invention over current personal identification methods; and there is no specific magnitude of improvement required for patentability.
In response, the claim analysis of the action was provided outside step 1, and was to demonstrate the scope of the claim limitations.  With respect to the human genome, it was acknowledged that it is large, however the claims do not recite nor require 3.2 billion bases and provide only a first directory which ‘comprises a plurality of reference genome positions that include one or more positions of sequence variation of the type single nucleotide polymorphism or inversion’.  The claim analysis in view of the guidance of the specification was provided to demonstrate the breadth of the claim contemplated and encompassed by the claims, and that the limitations set forth a small uncomplex requirement related to the amount of sequence data required of the claims for purposes of establishing the judicial exception.  With respect to secondary considerations or improvement which may be encompassed by the ordered steps of the claim as a whole, in review of the specification for the claim analysis it was noted that the use of a ‘plurality’ of bases (from any individual) was analogous to any other form of data string, and serves as a password that was no more secure than other online forms of information with respect to security given the guidance of the specification.  Additionally, it is also noted that relevant art regarding the use of DNA sequences such as CODIS in forensic science or paternal testing was made of record to demonstrate that it was a known and conventional means to use DNA sequences as a means of confirming the identity of an individual based on sequence information.
	Under step 1, Appellants further note that the office action is inconsistent with the claimed process and intended use, and that if the given individual input the request at step b) or d) there would be no need to perform steps e)-i) to confirm the personal identity.
In response, the claim analysis of the action was made to demonstrate the requirements of each of the steps, noting that the process did not require any specific ‘requestor’ for b), and includes ‘request to be verified as a given individual’ from the individual in the database or anyone else.  It was noted that plain reading of ‘verified as a given individual’ appears to be directed to the individual inputting the request, however the method does not require any specific user, and for the steps it is acknowledged that anyone with a static identifier such as a name and sequence information such as a known SNP or known inversion location, can put in the request and be confirmed or denied identity verification in step i) 1-4 given the breadth of the claims.  In the basis of the 101 analysis, the action sets forth a claim analysis in view of the guidance of the specification to demonstrate that the steps are generally directed to a computer implemented method for identity verification of a requestor based in part on their genomic DNA sequence.   It has been acknowledged the limitations of the claims provide the use of ‘a first directory of genomic sequence information’ which comprises SNPs or inversion sequences present in a genome, ‘a second directory of DNA position files’ that provides a reference genome position for the sequences of the first directory, and that upon matching static identifier data (name, birthdate, SSN,.. from a)1) requesting a DNA position file and DNA sequence file from the individual and then comparing the submitted information is the same as that in the first and second directory, then based on the similarities or differences to either confirm (if the information is the same) or deny (if the information is different) the identity of the individual.  It was found that in view of the guidance of the specification, independent claim 52 provides for a ‘computer implemented method’, ‘which method is performed using a computer system’ comprising providing a database with an individual’s sequence and sequence location information that is associated with an identifier such as a name, date of birth,.. with the steps of an individual providing an identifier and then requiring entry of sequence and sequence location information which is then assessed/compared to that present in the database to confirm that the sequences are the same, and consequently verifying the identity or if the sequences are not the same then denying the verification (an optional process step is if the file contains more than requested the database is assessed for additional sequence information for analysis/comparison).  
With respect to the guidance of the specification in the claim analysis, it was provided to demonstrate that there is no specific detail how databases or directories themselves are to be arranged for greater security, and more generally appears to provide only generic guidance that the steps can be implemented on a computer with respect to a ‘computer-implemented method’ set forth in the preamble of the claim.  In review, there is no ‘dynamic’ nature of the genomic and reference data that is provided in the claim nor one in the specification.  The portion Appellant notes, was to demonstrate that there is no detailed guidance or detail to implement the method steps, noting for example at page 6, where the specification provides:
“For each SNP, the chromosome number and genotype remain the same in each genome assembly build. However, the position on chromosome 1 of each SNP in assembly build 37 is different from assembly build 36. This is apparently due to the presence of an additional 10,137 bp of DNA sequence on chromosome 1 before the position of rs4477212 in assembly build 37.” 

and the preferred embodiment of:
 
“In a preferred embodiment of the invention, for DNA.geno deposited in DB a notation of the human genome reference assembly to which the nucleotide coordinates refer will be associated with the file. Additionally, if the DNA.geno is single stranded, the strand in the human genome reference assembly (e.g. plus or minus) to which it corresponds will be noted.”

The pending dependent claims provide further indication that the database contains subsets of the whole genome, and further instructions for processing and analyzing requestor’s identity.  Given the breadth of the claims and the simple requirement of using one SNP to distinguish an individual from others, the claims do not appear to provide for a highly secure process as argued by Appellant.  In all, the claim analysis found that given the general and broad claim language, and given the generic guidance of the specification the steps were determined to be generic instructions to implement the method of receiving sequence information as input and comparing the input to that present in a database which is analogous to comparing a received sequence to that provided in a table but as claimed here using a computer.
	Under Step 2A, Prong 1 Appellant argues that the claims are not directed to a judicial exception and that while the claims comprise analysis of genomic DNA, they are not directed to steps for comparing sequence data for homology of sequences, rather claim 52 comprises nine steps confirming or denying ‘[a] request to be verified as a given individual’.  Citing court decisions that claims should not be oversimplified and that claims that involve an abstract idea can be patent eligible, Appellant argues that the claims have been overly generalized, noting the guidance of the specification that the directory files contain “genomic ‘positions’, not DNA ‘sequences’” that are used and “that a relatively small number of the total genomic positions may serve as a very good proxy for the identity verification” noting the guidance of the specification.  Appellant argues that data other than DNA sequences are included and essential to the identity verification method which is novel and non-obvious.
In response, each of the steps and information required of the limitations have been assessed in the analysis of the claims, and found to be directed to the judicial exception and instructions of evaluating information/data.  The claims have not been oversimplified or generalized, but rather the breadth of the claims and requirements of the steps relative to steps that can be performed in one’s own mind or with the aid of paper have been made of record.  With respect to a directory containing “genomic ‘positions’, not DNA ‘sequences’” it is noted that a position alone is not by itself determining factor since all individuals have the same ‘positions’, rather the informative information is the ‘sequence’ as each position that one is required to compare (i.e. are the two homologous or not) that is important in the final interpretive step i) of the instant claims.  As acknowledged in Appellants arguments and guidance of the specification, the amount of information (genomic positions) required for individual identity verification can be very small, and it has been part of the basis for maintaining that the steps can be performed without a computer and in one’s mind and put into the category of a mental process for the judicial exception determination.  In prosecution, the example of the necessary information required of the claims as being analogous to a table which lists a plurality of positions of SNPs or inversions and the relative SNP/allele at each for an individual, and for the steps of analysis one only has to compare what the requestor inputs to what is provided on the table relative to the position and SNP that is indicated at each of the plurality of positions.  The denial or confirmation of identity verification is based wholly on the position and genotype comparison, which again is as simple as assessing whether the requester input is present in a table of information (ie database) for an individual.
	Under Step 2A, Prong 1 Appellant argues that the claims do not preempt all uses of ‘comparing sequence data for homology of sequences’, and that it provides strong evidence that the 101 rejection of record is improper.
In response, as noted by Appellant the examiner acknowledges the claim limitations require specific steps to be practiced and do not exclude broadly other uses for ‘comparing sequence data for homology of sequences’ set forth in the action.  However, preemption is just one consideration in the 101 analysis and not by itself an indication of eligibility nor that the rejection is improper.  Under Step 2A prong 1, the steps of the claims have been analyzed and found to be directed to a judicial exception, and no evidence nor convincing argument has been forwarded to suggest that the steps fall outside the category of a mental process.  Even if the claim limitations provide that the requirements do not preempt other uses of comparing DNA sequences, it has been found that the steps of the claims can be practiced in one’s mind, and as acknowledged by Appellant with “that a relatively small number of the total genomic positions may serve as a very good proxy for the identity verification”.  Further, Examiner has exemplified during prosecution that the use of DNA for individual verification has been known and used in the fields of forensics and paternal testing for example, and has employed the use of computers as tools, and maintained that there are variety of means to input and compare sequence data that would not infringe the claims.  However, in the analysis under Step 2A of the claims for a judicial exception, it has been determined that the invention is not directed to computer implementation rather that the computer is simply a tool, and the steps of the claim are directed to the use of the information in an individual’s genome to confirm their identity consistent with previous forensic testing as directed to an abstract idea which could be performed with paper and in one’s mind comparing similarities and differences between two sequences.  Again, while the claim provides nine steps, given the evidence of record each step could be performed using sequence and location data in the form of tables, and based on comparison of an individuals submitted sequence information and that present as a reference could determine whether the sequences were the same or different, and confirm or deny the information is consistent with the identity of an individual.  Providing a computer and noting the files are in directories does not improve the function of the computer and appears to invoke the computer as a tool for the analysis of the data.  In the analysis and maintaining the basis of the rejection, Examiner has relied on the Alice framework, where the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  Here, while the claim provides nine steps, given the evidence of record each step could be performed using sequence and location data in the form of tables, and based on comparison of an individuals submitted sequence information and that present as a reference could determine whether the sequences were the same or different, and confirm or deny the information is consistent with the identity of an individual.  Providing a computer and noting the files are in directories does not improve the function of the computer and appears to invoke the computer only as a tool.
	Under Step 2A, Prong 1 Appellant provides three applications in which a 101 rejection made by the instant examiner was reviewed by the PTAB and the rejection was reversed.  Appellant argues that the faulty reasoning for the 101 in the instant application is similar to the previous rejections.
	In response, it is noted that each application is considered on its own merits, and the prosecution of unrelated applications is outside the scope of consideration of this review.  Further, it is noted that in review of the claims and decisions that fact patterns and the claims do not appear to be related to the instant claims of identity verification as they are directed to methods of PCR amplification and methods of massive parallel sequencing (MPS).
	Under Step 2A, Prong 2 Appellant cites MPEP 2106.05a and argues that even if the claims recite a judicial exception, the claims ‘integrate any judicial exception into a practical application via two of the five USPTO limitations, and in multiple ways.’  Providing citation of the specification for problems and improvements, Appellants argue that improvements apply to any technology or technical field and that the claims provide for technical improvement to IDV technology.  Appellants argue that the invention is novel and not conventional, and argue that Examiner’s acknowledgement in interviews that the invention is different is equivalent to saying it is unconventional.  Appellant argues that the claims as a whole provide an improvement and applies it in a meaningful way noting the direct to consumer genetic testing has limited applications and that the claimed method provides a useful product in the area of commerce.
In response, initially Examiner does not agree that ‘different’ is equivalent to ‘non-conventional’, and has maintained throughout prosecution that using DNA for identity verification was known as evidenced by the body of forensic science literature provided and discussed.  In prosecution and interviews Appellant has pressed the position that the use of DNA sequences to identify an individual, for example from DNA sequences obtained from a crime scene, is different than submitting sequences and confirming that the sequences are the same for identity verification.  Examiner has maintained that using a SNP or allele at a given position for identity verification and identifying an individual are not distinguishable given the breadth of the claims. As by way of example, CODIS has been cited as a source of sequence information and metadata (person’s name, address,…) for an individual in the database, and submitting sequences from a crime scene and list of suspects to identify a possible individual is the same as the abstract idea and judicial exception of the instant claims which use a given sequence in a database and compares it to a requesters input to identify an individual, and that the descriptive steps of i) 1-4 are the same used to conclude if the inputted DNA sequence is the same as that in the database.  With respect to improvements to IDV technology, there does not appear to be any evidence that using DNA sequences of an individual to compare the DNA sequences in any existing databases provides any form of improvement, and is consistent with what was previously known and performed for forensics analysis or in paternal testing.  The Courts have stated that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Here, the use of DNA sequences for identity verification was known and used, and is not consistent with arguments that there is an improvement for computer implementation.  Moreover, it has been reasoned in the office action that these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  It has been forwarded and reasoned in prosecution that using the information of an individual’s DNA sequence is data, and as a form data for identification is no more ‘secure’ than any other password or string of letters in a database, since the DNA sequence input is simply a data form.  It has been acknowledged by the Examiner that the art of record demonstrates that the genome of each individual can be used to distinguish one person from another (except for identical twins), however the claims simply provide for broad generic steps that use this conventional known fact and information for ‘identify verification’.  Further, it has been noted in prosecution that the in the analysis of the claims breadth and requirements that claims do not set forth any amount or complexity of the data input or the database (claims simply require a ‘plurality’), and that among individuals SNPs and inversions would be shared by at least parents and among many different people, and given the breadth of the claims for only a plurality of sequences, and the use of any SNP or inversion may be less secure than a random password.  In prosecution Examiner has provided the example of a common gene, for example p53, and suggested that providing the inventors name and a reference p53 sequence would be sufficient for individual identity and did not appear to be an improvement or more secure.  Further, with respect to an improvement, it may not be sufficient to distinguish two individuals if there were no differences in an allele that might be present in p53 when practicing the claim method steps.  Finally, it has been noted in prosecution that the lack of an art rejection is not the basis to maintain that claims are not conventional for purposes of 101 analysis, noting that precedential decisions like that of Alice did not have art rejections but were found patent ineligible.  Appellants arguments that the claims provide for a practical application and/or non-conventional application of the judicial exception are not consistent with the breadth of the claims, and lack of any evidence of improvement or significant difference from known use of DNA for identity verification.  Additionally, in prosecution relevant art has been provided to demonstrate that improving customer authentication was a recognized problem and that the use of genomic DNA data as a possible solution as in the instant claims.  Lott was cited for the teaching of the use of biodata as a form of data that is unique to individual customers, and includes the teaching for the use of a person’s genomic DNA for verification.  Also noted was the teaching of Haalal which provides a similar summary for the need for verification, and provides steps for performing transactions using a variety of biodata sources including the use of DNA sequences.  Clearly, the teachings of Lott and Haalal provide that the idea of user identification and the use of DNA in performing transactions was suggested in the prior art.  As established in the record, the relationship of a person’s DNA and the ability to use the DNA to identify an individual was well known.  As further evidenced by Norrgard which provides for a detailed discussion of the use of DNA fingerprinting, and the use of databases for the identification of a person.  Norrgard provides an overview of how STR locus can be used, and how databases comprising DNA profiles exist and are used in the identification of an individual.  Finally, Butler was cited as it provides an overview of forensic DNA testing and how laboratories have embraced automation for sample analysis and data interpretation.  Butler teaches that DNA profiles are not only used for criminal forensics, but have applications in familial searching of DNA databases.  Butler also provides guidance that with next Gen sequencing, many more alleles can be used improving the ability to decipher and interpret DNA results.   Together, Norrgard and Butler provide the necessary guidance for an individual to provide a DNA sequence to an entity that controls a database, and through analysis of the alleles the entity will provide information to the person as to a match of the DNA submitted and that found in a database.  Given the evidence of record, the claims as a whole do not appear to integrate the judicial exception into a practical application, nor do they provide an improvement to reason that the claims would be found to be patent eligible under step 2A, Prong 2.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Joseph Woitach/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

Conferees:
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631                                                                                                                                                                                                        
/SCARLETT Y GOON/QAS, Art Unit 1600 

                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.